Citation Nr: 0627013	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-03 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a contusion of the right lower leg and, if so, whether 
service connection is warranted.

2.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1943. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in June 2002 
and May 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  

For good cause shown, namely the veteran's advanced age, his 
motion for advancement on the docket was granted.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2005).

The Board observes that the June 2002 rating decision 
determined that new and material evidence had not been 
received in order to reopen the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
Also, pertinent to the veteran's claim of entitlement to 
service connection for a contusion of the right lower leg, 
the Board notes that, in the May 2003 rating decision, the RO 
reopened the claim and denied service connection on the 
merits.  The Board is, however, required to consider the 
issue of finality prior to any consideration on the merits, 
see 38 U.S.C.A. §§ 7104(b), 5108 (West 2002); see also 
Barnett v. Brown, 8 Vet. App. 1 (1995), and as such, the 
issues have been characterized as shown on the first page of 
this decision.  

Additionally, the Board notes that a January 2004 rating 
decision, issued during the course of the veteran's appeal, 
denied entitlement to service connection for a left ankle 
condition.  Thereafter, pertinent to the veteran's new and 
material claims presently before the Board, a supplemental 
statement of the case was issued in January 2005 and 
mistakenly included the issue of entitlement to service 
connection for a left ankle condition as opposed to a right 
leg contusion.  Regarding the issue of entitlement to service 
connection for a left ankle condition, to date, the veteran 
has not submitted a notice of disagreement.  As such, the 
Board does not presently have jurisdiction of this issue.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); see 
also Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).    

The Board also observes that the veteran has claimed that he 
is entitled to compensation under 38 U.S.C.A. § 1151 as he 
has a right leg disorder as a result of VA treatment.  It 
appears that the RO has begun developing this claim and, as 
such, it is referred to the RO for continued appropriate 
action.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  In an unappealed rating decision issued in October 2000, 
the RO determined that new and material evidence had not been 
received in order to reopen a claim of entitlement to service 
connection for a contusion of the right lower leg.

3.  Evidence added to the record since the prior final denial 
is neither cumulative nor redundant of the evidence of record 
at the time of the RO's October 2000 denial and raises a 
reasonable possibility of substantiating the veteran's claim 
of entitlement to service connection for a contusion of the 
right lower leg.

4.  The competent evidence of record fails to relate any 
current right leg disorder, to include a contusion, to the 
veteran's in-service right leg complaints.

5.  In a final decision dated in February 2000, the Board 
determined that new and material evidence had not been 
received in order to reopen a claim of entitlement to service 
connection for bilateral hearing loss.

6.  Evidence added to the record since the prior final denial 
is cumulative and redundant of the evidence of record at the 
time of the Board's February 2000 denial and does not raise a 
reasonable possibility of substantiating the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a contusion of 
the right lower leg.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).

2.  A contusion of the right lower leg was not incurred in or 
aggravated by the veteran's active duty military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

3.  The February 2000 Board decision determining that new and 
material evidence had not been received to reopen claim of 
entitlement to service connection for bilateral hearing loss 
is final.  38 U.S.C.A. § 7104(b) (West 1991) [(West 2002)]; 
38. C.F.R. § 20.1100 (1999) [(2005)].

4.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005)).

With respect to the issue of whether new and material 
evidence has been received in order to reopen a claim of 
entitlement to service connection for a contusion of the 
right lower leg, the Board herein reopens the claim.  
Therefore, in this regard only, no further action is required 
to comply with the VCAA and the implementing regulations.  
The Board further finds that, pertinent to the merits of this 
issue as well as to the issue of whether new and material 
evidence has been received in order to reopen a claim of 
entitlement to service connection for bilateral hearing loss, 
VA has fully complied with the duties to notify and assist, 
as discussed below.

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  Pertinent to the 
hearing loss issue, the veteran submitted a claim to reopen 
in December 2001 and was provided with VCAA notification in 
February 2002, prior to the initial rating decision issued in 
June 2002.  He was also provided additional VCAA notification 
pertinent to this issue in November 2002, April 2003, and 
June 2003.  Regarding the right leg issue, he submitted a 
claim in October 2002 and was given notice of the VCAA in 
October 2002 and April 2003 letters, prior to the initial May 
2003 rating decision. 

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).   In this regard, the letters sent 
to the veteran in February 2002, October 2002, November 2002, 
April 2003, and June 2003 advised him of the evidence that VA 
would attempt to obtain and what evidence he was responsible 
for identifying or submitting to VA.  With regard to the 
merits of the veteran's claim of entitlement to service 
connection for a contusion of the right leg, the October 2002 
letter advised him that, in order to substantiate his claim, 
the evidence must show that residuals of his claimed right 
leg injury existed from military service to the present time.  

Pertinent to the veteran's application to reopen his claim of 
entitlement to service connection for bilateral hearing loss, 
the February 2002 and June 2003 letters advised him that, in 
order to reopen his previously denied claim, VA must receive 
new and material evidence.  The February 2002 letter 
indicated that such means evidence not previously submitted 
to or received by VA that bears directly and substantially 
upon the specific matter under consideration and is neither 
cumulative or redundant.  The June 2003 letter indicated that 
evidence that is merely cumulative and tends to reinforce a 
previously well-established point was not considered new.  
Such letter also notified the veteran that to be material, it 
must relate to the issue of service connection.  Also, the 
Board notes that Kent v. Nicholson, 20 Vet. App. 1 (2006), 
was issued during the pendency of his appeal.  In such 
decision, the Court held that the VCAA requires VA to look at 
the bases for the denial in the prior decision and to respond 
with notice that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In this case, the November 2002 and June 
2003 letters advised the veteran that, in order for this 
issue to be reconsidered, he must submit evidence 
demonstrating that hearing loss was incurred in or aggravated 
by his active military service.  

Although the veteran may not have been specifically informed 
of the "fourth element," i.e., to provide any evidence in 
his possession that pertains to the claims, the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to his service connection and new 
and material claims.  The letters sent to the veteran in 
connection with both issues advised him to notify VA of any 
additional information or evidence that he believed would 
support his claim, and if he had additional records he could 
send them to VA, effectively notifying him to send any 
additional relevant information.  For these reasons, to 
decide the appeal would not be prejudicial error to the 
veteran.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this regard, because the Board concludes herein 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
contusion of the right lower leg and his application to 
reopen his claim of entitlement to service connection for 
bilateral hearing loss, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
moot.  

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, since each 
of the four content requirements of the VCAA notice have been 
fully satisfied, there is no prejudicial error to the veteran 
in deciding his claims.

With respect to VA's duty to assist, the Board notes that the 
veteran's service medical records, VA treatment records, 
private medical reports, and an April 2003 VA examination 
report were reviewed by both the RO and the Board in 
connection with adjudication of the veteran's claims.  The 
Board notes that the veteran has indicated that he has been 
in receipt of Social Security Administration (SSA) disability 
benefits since the early 1970's.  Such records are not 
associated with the claims file; however, upon request from 
VA for the records, SSA indicated in February 2002 that, 
after an exhaustive and comprehensive search, the folder was 
unable to be located.  The Board also observes that the 
veteran has identified numerous private physicians that 
provided treatment for his claimed conditions and all records 
have either been requested or obtained.  He has not otherwise 
identified any additional relevant, outstanding records that 
need to be obtained for an equitable disposition of his 
claims.  

Pertinent to the merits of the veteran's claim of entitlement 
to service connection for a contusion of the right leg, he 
was provided with a VA examination in April 2003.  However, 
regarding his application to reopen his claim of entitlement 
to service connection for bilateral hearing loss, the Board 
notes that the VCAA and its implementing regulations include 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who attempts to reopen a previously 
denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such 
assistance includes obtaining service records, records in the 
custody of a Federal agency, and private records adequately 
identified by the veteran, but, prior to reopening a claim, 
there is no duty to obtain a VA examination.  As the 
veteran's hearing loss claim is not reopened herein, there is 
no obligation on the part of VA to provide a contemporary 
medical examination or opinion in connection with the 
veteran's appeal.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case. Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.

II.  Analysis

The veteran contends that he has a contusion of the right 
lower leg and bilateral hearing loss as a result of his 
military service.  Therefore, he claims that service 
connection is warranted for such disabilities.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Generally, a claim which has been denied in an unappealed 
Board decision or an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
veteran filed his applications to reopen his claims of 
entitlement to a contusion of the right lower leg and 
bilateral hearing loss in October 2002 and December 2001, 
respectively, the definition of new and material evidence 
effective August 29, 2001, found at 38 C.F.R. § 3.156(a) 
(2005), applies in this case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

38 C.F.R. § 3.156(a) (2005).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

A.	Contusion of the Right Lower Leg

In an October 2000 rating decision, the RO determined that 
new and material evidence had not been received in order to 
reopen a claim of entitlement to service connection for a 
contusion of the right lower leg.  The RO considered the 
evidence in the veteran's claims file, to include newly 
submitted medical reports from School Chicago Foot Health 
Centers, Saint Mary of Nazareth Hospital Center, and Northern 
Chicago Orthopedic Clinic.  The RO found that such medical 
reports did not address the relationship between the 
veteran's current right leg complaints and his military 
service.  As such, the RO determined that new and material 
evidence had not been submitted.  The veteran was advised in 
such decision that, in order to reopen his claim, new 
evidence that showed a nexus or link between a current 
disability and an injury or disease incurred in service must 
be received. 

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2005).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2005).  

As indicated previously, the rating decision that denied 
reopening the veteran's claim of entitlement to service 
connection for a contusion of the right leg was issued in 
October 2000.  At the time of issuance, the veteran was 
notified of the decision and his appellate rights.  No 
further communication was received from the veteran regarding 
a claim for service connection for a right leg disorder until 
October 2002.  Thus, the October 2000 decision is final.  See 
38 U.S.C.A. § 7105(c) (West 1991) [West 2002]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2000) [2005].

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is evidence that 
has been added to the record since the final October 2000 
rating decision.  Since such decision, evidence demonstrating 
additional right leg diagnoses as well as a medical opinion 
regarding the potential relationship between the veteran's 
current right leg disorder and his military service has been 
received.

Based on the above, the Board concludes that the evidence 
received since the 2000 decision is new in that it was not 
previously of record.  It is material because it is not 
cumulative and redundant of the evidence of record at the 
time of the prior denial.  Specifically, at the time of the 
RO's 2000 denial, there was no evidence of record addressing 
whether the veteran's current right leg disorder was related 
to his military service.  The Board observes that the new 
evidence speaks to a previously unestablished fact necessary 
to substantiate the underlying claim of service connection, 
namely a possible relationship between the veteran's claimed 
disability and his military service.  Consequently, the newly 
received evidence raises a reasonable possibility of 
substantiating the veteran's claim.  Accordingly, his claim 
of entitlement to service connection for a contusion of the 
right lower leg is reopened.  38 U.S.C.A. § 5108.

Pertinent to the merits of the veteran's service connection 
claim, his service medical records reflect that he received a 
minor contusion of the right shin and toes when a box he was 
rolling on a roller bumped his leg.  X-rays taken at the time 
were negative.  Such records, dated in October 1943, further 
show that the veteran continued to complain of right knee 
pain; however, examination revealed no abnormality of the 
knee, no limitation of motion, and no evidence of deformity.  
The veteran was discharged as a result of a diagnosis of 
psychoneurosis, hysteria, manifested by pains and weakness of 
the right knee.  

VA treatment records and private medical reports show a 
current right leg disorder, to include diagnoses of an ulcer, 
tibialis posterior tenosynovitis, and venous stasis disease.  
The Board notes that, at the April 2003 VA examination, the 
examiner found no evidence of tenosynovitis.  
 
However, there is no competent medical evidence linking a 
right leg disorder, to include a contusion, to his active 
duty military service.  In this regard, the April 2003 VA 
examiner opined that it was less likely than not that any old 
injury to the veteran's leg had any relationship to his 
current condition.  Therefore, the evidence of a nexus or 
link between service and the veteran's right leg disorder, to 
include a contusion, is limited to his own statements.  This 
is not competent evidence since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Specifically, where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  Absent 
competent evidence of a causal nexus between the veteran's 
contusion of the right lower leg and service, he is not 
entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a contusion of the right lower leg.  
As such, that doctrine is not applicable in the instant 
appeal and his claim must be denied.  38 U.S.C.A. § 5107.


B.	Bilateral Hearing Loss

In a final decision dated in February 2000, see 38 U.S.C.A. 
§ 7104(b) (West 1991); 38. C.F.R. § 20.1100 (1999), the Board 
determined that new and material evidence had not been 
received in order to reopen a claim of entitlement to service 
connection for bilateral hearing loss.  In the decision, the 
Board found that an August 1993 rating decision that denied 
entitlement to service connection for bilateral hearing loss 
was final.  Additionally, the Board found that new and 
material evidence had not been received since the issuance of 
the August 1993 rating decision.  Specifically, the Board 
noted that the veteran's claim had previously been denied for 
lack of evidence relating his hearing loss to service.  
Evidence received since the August 1993 rating decision 
included statements from the veteran and private treatment 
records; however, the Board found that such did not 
constitute new and material evidence as it was not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  Specifically, such 
evidence only demonstrated current treatment and did not 
suggest any relationship between the veteran's current 
complaints and service. Therefore, the Board found that new 
and material evidence had not been received in order to 
reopen the veteran's claim. 

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is evidence that 
has been added to the record since the final February 2000 
Board decision.  Since February 2000, evidence detailing 
treatment for the veteran's current bilateral hearing loss 
has been received.  Such evidence is new in that it was not 
previously of record.  In order for the evidence to be 
material; however, it must relate to an unestablished fact 
necessary to substantiate the claim and also offer a 
reasonable possibility of substantiating the veteran's 
previously denied claim.  38 C.F.R. § 3.156(a).  

The Board observes that the evidence received since 2000 
demonstrates only current treatment for bilateral hearing 
loss.  The Board determined in February 2000 that the 
evidence received since the August 1993 failed to demonstrate 
a relationship between the veteran's current hearing loss 
disability and his military service.  At the time of the 
Board's February 2000 decision, the evidence of record 
reflected current treatment for bilateral hearing loss.  As 
such, the newly received evidence is cumulative and redundant 
of the evidence of record at the time of the Board's 2000 
denial.  Moreover, such does not show that the veteran's 
hearing loss disability is related to his military service.  

Therefore, since the final Board denial, the only evidence of 
a nexus between bilateral hearing loss and service that has 
been received consists of the veteran's own statements.  Such 
is not competent evidence since laypersons are not qualified 
to render an opinion concerning medical causation.  See 
Espiritu, supra; see also Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions of medical causation cannot suffice as 
new and material evidence to reopen a claim).  

In the face of the above facts, there is no reasonable 
possibility that evidence received after the Board's 2000 
decision will substantiate the veteran's claim of entitlement 
for service connection for bilateral hearing loss.  For these 
reasons, the Board finds that the evidence received 
subsequent to the Board's 2000 decision is not new and 
material, and the requirements to reopen the claim of 
entitlement to service connection for bilateral hearing loss 
have not been met.  


ORDER

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for a 
contusion of the right lower leg is granted.

Service connection for a contusion of the right lower leg is 
denied. 

New and material evidence not having been received, the 
appeal to reopen a claim of entitlement to service connection 
for bilateral hearing loss is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


